Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the instant application: 
Claims 1-9, 11-17, 19-20 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 06/16/22 have been fully considered, please see the office action below for details.
Allowable Subject Matter
Claims 1-9, 11-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, and 13 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, A computer-implemented method, comprising:

obtaining first manifest information associated with media content, the first manifest information being configured to support streaming of the media content during a broadcast period;
requesting video fragments of the media content at a plurality of bitrate variants using the first manifest information;
storing copies of the video without alteration;
determining that the stored copies of the video fragments represent a full playback duration of the media content;
generating second manifest information, the second manifest information specifying the full playback duration of the media content and being configured to support on-demand access to the copies of the video fragments at storage locations different than those accessible using the first manifest information, wherein the second manifest information comprises references that correspond to the plurality of bitrate variants for each of the video fragments of the media content, wherein the first manifest information and the second manifest information both include the same relative address information for the video fragments of the media content, and wherein the first manifest information and the second manifest information specify different root address information
Her 2019/0306581 discloses a manifest, a live bookmark referencing playback timestamps via the manifest, and a archival bookmark referencing the manifest which determines the different playback times in relation to the manifest.  However, Her does not disclose the second manifest information is generated specifying the fully playback duration of the media content that is stored in response of requesting video fragments of the media content using the first manifest information, and also having the first manifest and second manifest information include the same relative address information for the video fragments of the media content and also specify different root address information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443